Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-7, 15 and 22-26 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sorensen et al. (Pub NO. US 2004/0163949 A1; hereinafter Sorensen).
Regarding Claim 1, Sorensen teaches a sensor element for a potentiometric sensor (See Sensor system in Fig. 4A and Fig. 4B; See [0073]-[0076]), comprising:
a substrate (1 in Fig. 4A; See [0073]); and
a potentiometric sensor layer (layer 2, 3, 4, 5 disposed on 1 in Fig. 4A and it is potentiometric layer; See [0028], [0073]-[0075]) disposed on the substrate, wherein the substrate has at least one area electrically conductively connected to the sensor layer (See [0075]),
wherein the at least one area of the substrate that is electrically conductively connected to the sensor layer (substrate 1 is electrically connected to layers 2, 3,4 ,5 in Fig. 4A; See [0075]) comprises a mixed-conducting ceramic (substrate 1 is ceramic substrate in Fig. 4A and ceramic is conducting current therefore ceramic is conducting electrons and ions; See [0073]).

    PNG
    media_image1.png
    991
    923
    media_image1.png
    Greyscale

Regarding Claim 2, Sorensen teaches the sensor element of claim 1, wherein the sensor layer forms an inert, non-selective electrode of a noble metal (See [0077]), a semiconductor-based material or carbon-based material (See [0003], [0035]).
Regarding Claim 3, Sorensen teaches the sensor element of claim 2, wherein the carbon-based material is graphite (See [0006], [0043]), glassy carbon, or boron-doped diamond.
Regarding Claim 4, Sorensen teaches the sensor element of claim 1, wherein the sensor layer forms an ion-selective layer (See [0001]-[0003]).
Regarding Claim 5, Sorensen teaches the sensor element of claims 4, wherein the sensor layer is formed from an ion-selective glass (See [0009]), an ion-conducting metal salt or a matrix material including an ionophore.
Regarding Claim 6, Sorensen teaches the sensor element of claim 1, wherein the substrate is a body formed of the mixed- conducting ceramic (ceramic is conducting current therefore ceramic is conducting electrons and ions See [0047]-[0049], [0073]).
Regarding Claim 7, Sorensen teaches the sensor element of claim 1, wherein the sensor layer is configured as a single-layer or multi-layer coating applied directly to the substrate (See multilayer in Fig. 4A and Fig. 4B; See [0073]-[0078]).
Regarding Claim 15, Sorensen teaches the sensor element of claim 1, wherein the region of the substrate electrically conductively connected to the sensor layer (substrate 1 is electrically connected to layers 2, 3, 4, 5 in Fig. 4A; See [0075]) is connected to a terminal lead of an electrically conductive material (See [0073]-[0078]).
Regarding Claim 22, Sorensen teaches a method for producing a sensor element for a potentiometric sensor (See Sensor system in Fig. 4A and Fig. 4B; See [0073]-[0076]), the method comprising:
applying a sensor layer (layer 2, 3, 4, 5 disposed on 1 in Fig. 4A; See [0073]-[0075]) to a region of a substrate (substrate 1 in Fig. 4A; See [0073])that comprises a mixed-conducting ceramic (substrate 1 is ceramic substrate in Fig. 4A and ceramic is conducting current therefore ceramic is conducting electrons and ions; See [0073]); and
electrically contacting the region with an electrically conductive terminal lead (substrate 1 is electrically connected to layers 2, 3, 4, 5 by lead in Fig. 4A; See [0075]).

    PNG
    media_image1.png
    991
    923
    media_image1.png
    Greyscale

Regarding Claim 23, Sorensen teaches the method of claim 22, wherein sensor layer is an ion-selective layer (See [0001]-[0003], [0009]) or a non-selective electrode layer.
Regarding Claim 24, Sorensen teaches the method of claim 22, further comprising partially sheathing the sensor layer and the substrate with an electrically insulating material (See [0070]) such that at least a portion of a surface of the sensor layer opposite the substrate remains unsheathed, wherein the terminal lead, or a conductor in contact with the terminal lead, is fed through the sheathing as to enable electrical contact with the terminal lead from outside the sheathing (See Fig. below; See [0073]-[0078]).

    PNG
    media_image2.png
    393
    935
    media_image2.png
    Greyscale

Regarding Claim 25, Sorensen teaches the method of claim 24, wherein partially sheathing the sensor layer and the substrate includes:
applying a powder (See [0034], [0044]) including glass particles or a suspension of glass particles (See [0009]) to the sensor layer and the substrate; and

Regarding Claim 26, Sorensen teaches the method of claim 22, wherein the substrate is a body formed from a mixed-conducting ceramic (substrate 1 is ceramic substrate in Fig. 4A; See [0073]) and produced according to the method according to one of claims 18 through 21.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen in view of HOROVITZ et al. (Pub No. US 2008/0101434 A1; hereinafter Horovitz).
Regarding Claim 8, Sorensen teaches the sensor element of claim 1, wherein the mixed-conducting ceramic includes at least one base ceramic material (See [0047]-[0049], [0073]). 
Sorensen is silent about at least one mixed-valent oxide.
Horovitz teaches regarding sensor (See abstract) at least one mixed-valent oxide (See [0101]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sorensen by using at least one mixed-valent oxide, as taught by Horovitz in order to achieve non-destructive detection (Horovitz; abstract).
Regarding Claim 9, Sorensen in view of Horovitz teaches the sensor element of claim 8. Sorensen further teaches wherein the at least one base ceramic material is aluminum oxide (Al2O3) (See [0008], [0131]) or zirconium dioxide (ZrO2).
Regarding Claim 10, Sorensen in view of Horovitz teaches the sensor element of claim 8, wherein the mixed-valent oxide is a mixed-valent transition metal oxide (Horovitz; See [0101]).
Regarding Claim 11, Sorensen in view of Horovitz teaches the sensor element of claim 10, wherein the mixed-valent transition metal oxide is iron (IL IID) oxide (Fe3O4), a tungsten bronze, a molybdenum bronze, or a mixed-valent compound of the structure type of the tungsten bronzes (Horovitz; See [0101]).
7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen in view of Dwyer et al. (Pub No. US 2002/0068370 A1; hereinafter Dwyer).
Regarding Claim 14, Sorensen teaches the sensor element of claim 1. Sorensen is silent about wherein a coefficient of thermal expansion of the substrate differs from a coefficient of thermal expansion of the sensor layer by no more than +10%.
Dwyer teaches wherein a coefficient of thermal expansion of the substrate differs from a coefficient of thermal expansion of the sensor layer (See claim 27 says sensor with oxide layer has different thermal coefficient than substrate) but is silent about by no more than +10%.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sorensen and Tsai by using a coefficient of thermal expansion of the substrate differs from a coefficient of thermal expansion of the sensor layer by no more than +10% in order to compensate cumulative variations during processing (Dwyer; [0002]).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen in view of Fog et al. (Patent No. US 4,632,732; hereinafter Fog).
Regarding Claim 16, Sorensen teaches a potentiometric sensor (See Sensor system in Fig. 4A and Fig. 4B; See [0073]-[0076]) comprising:
at least one sensor element according to claim 1;
a reference electrode (See [0073]-[0078]); 
Sorensen is silent about a measurement circuit electrically conductively connected to the sensor element and to the reference electrode and configured to detect a potential difference between the sensor element and the reference electrode.
Fog teaches regarding sensor (See abstract) a measurement circuit (106 in Fig. 5) electrically conductively connected to the sensor element (103 in Fig. 5) and to the reference electrode (101 in Fig. 5) and configured to detect a potential difference between the sensor element and the reference electrode (See Col. 7, Lines 20-50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sorensen by using a measurement circuit electrically conductively connected 

    PNG
    media_image3.png
    683
    926
    media_image3.png
    Greyscale

Regarding Claim 17, Sorensen in view of Fog teaches the potentiometric sensor of claim 16. Fog further teaches wherein the measurement circuit is electrically conductively connected to the sensor element by a terminal lead that electrically contacts the mixed-conducting ceramic of the substrate (See Fig. below; Col. 7, Lines 20-50).

    PNG
    media_image4.png
    683
    926
    media_image4.png
    Greyscale

Claim(s) 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by ROOSEN et al. (Pub NO. DE 10030 106 A1; hereinafter Roosen; translation attached).
Regarding Claim 18, Roosen teaches a method for producing a mixed-conducting ceramic body (See abstract), the method comprising:
producing a slip mixture by mixing at least a first powder of a base material, a second powder of a mixed-valent oxide (See page 7, claim 3), and a binder (See page 7, claim 2) system:
forming a ceramic slip from the slip mixture (See page 7, claim 4); and
firing the ceramic slip to form the mixed-conducting ceramic body (firing is interpreted as dried; See page 7, claim 5).
Regarding Claim 19, Roosen teaches the method of claim 18, further comprising a thermal aftertreatment of the mixed- conducting ceramic body (thermal treatment is drying time for one day; See page 7, claim 6 to claim 8).
Regarding Claim 20, Roosen teaches the method of claim 18, wherein producing the slip mixture further includes mixing one or more additives with the first powder, the second powder and the binder system (See description of page 2).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Roosen in view of LATIEF et al. (Pub No. US 2018/0141874 A1; hereinafter Latief).
Regarding Claim 21, Roosen teaches the method of claims 18. Roosen is silent about wherein firing the ceramic slip is performed at a temperature of between 1300 °C and 1500 °C.
Latief teaches wherein firing the ceramic slip is performed at a temperature of between 1300 °C and 1500 °C (See [0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sorensen by wherein firing the ceramic slip is performed at a temperature of between 1300 °C and 1500 °C, as taught by Latief in order to ceramic article of particular type (Latief; [0023]).


Allowable Subject Matter

11.	Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Regarding Claim 12, none of the prior art fairly teaches or suggests the sensor element of claim 8, wherein, in addition to the at least one base material and the at least one mixed-valent oxide, the ceramic further includes at least one or more additives, wherein the one or more further additives are selected from the group consisting of oxides of groups 5 to 10 of the periodic table and oxides of lanthanum or lanthanoids.
13.	Regarding Claim 13, none of the prior art fairly teaches or suggests the sensor element of claim 8, wherein the at least one mixed-valent oxide has a mass fraction of 25 to 90% in the ceramic.


Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Halpert et al. (Pub NO. US 2005/0203231 A1) discloses Polymer Ceramic Slip and Method of Manufacturing Ceramic Green Bodies.

c. KJAER et al. (Pub No. US 2018/0372671 A1) discloses Mixed Ionophore Ion-Selective Electrode.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858